SOUTHWICK, P.J.,
for the court.
¶ 1. Department of Corrections inmate John Peyton Alexander filed an application for release with the Circuit Court of Hinds County. The application was denied. Alexander appeals arguing that he has been rehabilitated and should be released. We find that this was effectively a motion for post-conviction relief and that it was procedurally defective in several respects.
STATEMENT OF FACTS
¶ 2. John Peyton Alexander was convicted of a murder. -That conviction was affirmed by the Mississippi Supreme Court in 1978. Alexander v. State, 358 So.2d 379, 387 (Miss.1978); see also Between Love and Hate (1993 ABC television movie dramatizing this murder). Alexander was paroled in 1984 but was returned to prison after his parole was revoked in 1986. The parole revocation was ultimately upheld. Alexander v. State, 667 So.2d 1, 6 (Miss.1995).
¶ 3. On March 2, 1999, Alexander sent a one-page letter to the Circuit Court of Hinds County and requested that the court vacate both his conviction and his life sentence. On February 8, 2000, the circuit court denied the application. Alexander’s appeal has been deflected here.
DISCUSSION
¶ 4. No matter what an inmate labels his pleadings, post-conviction relief proceedings are governed by a specific set of statutes. Miss.Code Ann. §§ 99-39-1 to 99-39-29 (Rev.2000). Among the requirements is a set that applies to a prisoner whose conviction has been affirmed on direct appeal. In such cases, a motion must first be filed with the Supreme Court seeking leave to file a motion for post-conviction relief with the trial court. Miss.Code Ann. §§ 99-39-7 & 99-39-27 (Rev.2000).
¶ 5. Issues arising from Alexander’s original conviction and from his revocation of parole have both been addressed by the Mississippi Supreme Court. In order for *870the circuit court to have jurisdiction to hear new matters, it must be granted authority by the Supreme Court.
¶ 6. As the circuit court did not have jurisdiction to consider Alexander’s motion, we reverse the judgment since it ruled on the merits and order that the motion instead be dismissed.
¶ 7. THE JUDGMENT OF THE CIRCUIT COURT OF HINDS COUNTY IS REVERSED AND THE APPLICATION FOR RELEASE IS DISMISSED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.
McMILLIN, C.J., KING, P.J, BRIDGES, THOMAS, LEE, IRVING, MYERS, CHANDLER and BRANTLEY, JJ, concur.